Case: 19-10276   Date Filed: 10/08/2019   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                       ______________________

                            No. 19-10276
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:17-cr-00535-LSC-JHE-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,


                                  versus


GEORGE FREDRICK RASH,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (October 8, 2019)

Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-10276     Date Filed: 10/08/2019    Page: 2 of 7


      George Rash appeals his conviction for possessing a firearm after a felony

conviction, pursuant to 18 U.S.C. § 922(g)(1), arguing that the district court erred

in denying his motion to suppress. Rash contends that the district court committed

clear error in crediting the testimony of police officers who stated that they saw a

gun in his car, giving them the probable cause required to conduct a search under

the Fourth Amendment’s automobile exception. For the reasons stated below, we

affirm.

                                           I.

      Construing the evidence in the light most favorable to the party prevailing

below, Detective Trent Michael Ricketts and Officer Matthew Green of the

Homewood, Alabama, Police Department (“HPD”) were parked in a hotel parking

lot in a high-crime area in the early morning of April 26, 2017. During that time,

they observed a white Chevrolet Monte Carlo, occupied by only the driver, park at

the hotel. After the driver entered the hotel, the officers ran the car’s license plate

to check for expiration and discovered that the driver—whom they were able to

identify as George Rash—had an outstanding probation violation warrant from

Jefferson County, Alabama, and was a convicted felon. After looking into the

car’s interior with flashlights, both officers were able to observe a black gun on the

driver’s side floorboard. Officer Green then called Officer John Kidd and radioed




                                           2
              Case: 19-10276      Date Filed: 10/08/2019   Page: 3 of 7


in the felony warrant to the HPD dispatch, which sent Corporal John Mangels to

the scene. Kidd and Mangels arrived shortly thereafter.

      Several of the officers—accounts differ as to whether it was all of them or

just three—went to Rash’s room at the hotel. They detained him and discovered

that Rash’s ex-girlfriend, Sade Coppins, was also in the room. The officers

brought both Rash and Coppins down to the parking lot. At that point, they

confirmed Rash’s outstanding warrant with Jefferson County. They placed him

under arrest and impounded his car, conducting an inventory search in the process,

which confirmed the existence of the gun.

                                          II.

       “Review of a district court’s denial of a motion to suppress is a mixed

question of law and fact.” United States v. Delancy, 502 F.3d 1297, 1304 (11th

Cir. 2007). We “review the district court’s interpretation and application of the

law de novo” and its “findings of fact for clear error.” Id. Accordingly, we

“construe the evidence in the light most favorable to the party prevailing below.”

Id. Review for clear error is deferential, and we “will not disturb a district court’s

findings unless we are left with a definite and firm conviction that a mistake has

been committed.” United States v. Sosa, 777 F.3d 1279, 1300 (11th Cir. 2015)

(quotation omitted). A district court’s choice between multiple permissible views




                                           3
               Case: 19-10276     Date Filed: 10/08/2019    Page: 4 of 7


of the evidence is not clear error. United States v. Ndiaye, 434 F.3d 1270, 1305

(11th Cir. 2006).

      “Credibility determinations are typically the province of the fact finder,” and

we defer to the fact finder’s determinations “unless his understanding of the facts

appears to be unbelievable.” United States v. Ramirez-Chilel, 289 F.3d 744, 749

(11th Cir. 2002). Generally, absent clear error or the trial judge crediting

“exceedingly improbable testimony,” id. at 749 (emphasis in original), “the district

court’s credibility choices at suppression hearings are binding on [us].” United

States v. Aldridge, 719 F.2d 368, 373 (11th Cir. 1983). “In other words, [w]e must

accept the evidence unless it is contrary to the laws of nature, or is so inconsistent

or improbable on its face that no reasonable factfinder could accept it.” Ramirez-

Chilel, 289 F.3d at 749 (alteration in original) (quotation omitted).

      The Fourth Amendment provides that “[t]he right of the people to be secure

in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no warrants shall issue, but upon probable

cause.” U.S. Const. amend. IV. Thus, “searches conducted outside the judicial

process, without prior approval by judge or magistrate, are per se unreasonable

under the Fourth Amendment—subject only to a few specifically established and

well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967)

(footnotes omitted). Evidence seized during or as a direct result of an unlawful


                                           4
                 Case: 19-10276        Date Filed: 10/08/2019        Page: 5 of 7


search is generally barred from use at trial. Wong Sun v. United States, 371 U.S.
471, 485 (1963).

       The “automobile exception” to the warrant requirement “allows the police to

conduct a search of a vehicle if (1) the vehicle is readily mobile; and (2) the police

have probable cause for the search.” United States v. Lindsey, 482 F.3d 1285, 1293

(11th Cir. 2007). A vehicle is readily mobile if it is “operational,” and probable

cause “exists when under the totality of the circumstances, there is a fair

probability that contraband or evidence of a crime will be found in the vehicle.” Id.

(quotation marks omitted).

                                                III.

       The sole issue before us is whether the district court committed clear error in

crediting the officers’ testimony in determining that the automobile exception

applied in this case.1 To that end, Rash essentially argues in favor of another set of

inferences from the facts. He surmises that the officers only discovered the gun

during an illegal inventory search and accordingly altered their recollections about

what they observed in the parking lot. He supports this conclusion by identifying:

(1) inconsistencies in the officers’ testimonies about which of them saw the gun in

the car, and the order in which they arrived; (2) testimony from his private



1
  Rush concedes that his car was readily mobile and solely contests the district court’s crediting of
the officers’ testimony.
                                                 5
               Case: 19-10276      Date Filed: 10/08/2019     Page: 6 of 7


investigator that allegedly demonstrates that the officers could not have seen the

gun; and (3) that harmonizing the officers’ and Coppins’ testimony creates an

implausible timeline.

       Up against double-barreled deference—in which we review the district

court’s findings of fact for clear error and generally defer to its credibility

determinations—this argument fails. Though the evidence presented theoretically

lends itself to a different interpretation, the district court’s decision to credit the

officers’ testimony was not clearly erroneous. Rash presents an alternative

explanation that is merely a possible inference from the facts, not the only possible

inference. We cannot entertain all potential inferences drawn from a given set of

facts; instead, we must “give due weight to inferences drawn from those facts by

resident judges.” United States v. Bradley, 644 F.3d 1213, 1263 (11th Cir. 2011).

Minor contradictions notwithstanding, the officers’ testimony was not so

“inconsistent or improbable on its face that no reasonable factfinder could accept

it.” See Ramirez-Chilel, 289 F.3d at 749 (alteration in original) (quotation

omitted). After all, no witnesses directly contradicted the officers’ statements that

they saw a gun in Rash’s car. This includes Rash’s expert, who merely testified

that the officers’ observation would have been difficult—not contrary to the laws

of nature or otherwise impossible. In any event, the district court was entitled to

credit a witness’s testimony in whole or in part, see United States v. Brown, 53


                                             6
                Case: 19-10276        Date Filed: 10/08/2019       Page: 7 of 7
F.3d 312, 316 (11th Cir. 1995), so the officers’ inconsistent testimony regarding

later events did not prevent the district court from crediting their earlier testimony.

       For the reasons stated above, we conclude that the district court did not

commit clear error in crediting the officers’ testimony. 2 Accordingly, we affirm.

       AFFIRMED.




2
  Rash’s challenge is only to the district court’s credibility determination—not its finding that,
given its credibility, the officers’ testimony demonstrated that they had probable cause to conduct
a warrantless search of Rash’s car under the automobile exception. To the extent that he now
argues otherwise, we note that issues not raised on appeal are considered abandoned. United States
v. Ford, 270 F.3d 1346, 1347 (11th Cir. 2001).
                                                7